ON MOTION FOR REHEARING
Appellant’s motion for rehearing earnestly insists that we erred in holding that K & M Paving Company was not a trespasser. To support this position appellant relies principally on Mountain States Tel. & Tel. Co. v. Vowell Const. Co., 161 Tex. 432, 341 S.W.2d 148. We are convinced there are distinguishing facts between the instant case and the Vowell case. We therefore do not consider the Vowell case controlling. The primary distinction between the two cases is the notice that had been given to the party whose utility line had been broken. Justice Norvell wrote in the Vowell case:
“Although Vowell knew that a cable had been laid in Mauer Drive, no demand, request or suggestion was made to the telephone company that it lower its cable along this street in view of the contemplated paving operations. It follows that the location of the cable was in all things legal and in accordance with the franchise granted by the city.”
After holding that the molesting or severing of the cable by Vowell was a violation of a property right which gave rise to a cause of action regardless of negligence, the court used the following language:
“However, as above pointed out, there is no evidence * * * that the City or anyone acting for it had requested that the telephone company check its lines and if necessary remove and re-lay them so that they would be below a specified depth before paving operations were undertaken. The owner of conduit lines lawfully in a street or alley can hardly be expected to know that their existing location is unsatisfactory in view of contemplated street surfacing or other improvements unless notified to that effect.”
In the instant case Pioneer not only had actual notice of the construction job and had received a preliminary right-of-way map, but at K & M Paving Company’s foreman’s request Pioneer’s division engineer went on the project and did in fact locate his company’s gas line at one location. Although this was done approximately one mile from the point where the line was later broken, the engineer had knowledge of the scope and direction the paving project was to take. We think this knowledge in addition to the action taken by the engineer placed a duty on Pioneer that cannot be placed on the telephone company in the Vowell case.
Another distinction exists in the manner in which Pioneer had laid the gas line at the point of contact. As pointed out in our original opinion, the line was laid in a zig-zag manner giving it a deceiving-effect to an observer. There is evidence in the record to the effect that the line would not have been struck if the line had been laid straight to the visible gas meters. Undoubtedly the line was laid at this point in accordance with good engineering practices, but this would be no defense under the circumstances before us.
It might be further added that there may be a distinction between an underground telephone cable and a high • pressure gas line. The former is not Considered inherently dangerous whereas a gas line, carrying a highly combustible máterial, is considered to be highly dangeróus. Lane v. Community Natural Gas Co., (Sup.Ct.) 133 Tex. 128, 123 S.W.2d 639.
Appellant again strongly relies on Houston Lighting & Power Co. v. Brooks, 161 *539Tex. 32, 336 S.W.2d 603, to support its position that it owed no duty to K & M Paving as a matter of law. We think we adequately distinguished that case from the one under consideration in the original opinion.
We remain convinced that the facts and circumstances of this case are such that fact issues were raised that required a determination of such issues by the jury. The jury resolved these issues in favor of the appellee and against appellant.
Being of the opinion a proper disposition of the case was made, the motion for rehearing is overruled.